      Case 2:20-cv-00928-EEF-JVM Document 76 Filed 05/14/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


TERRI LEWIS STEVENS and     * CIVIL ACTION NO: 20-00928
JENNIFER AND CRAIG RIVERA   *
                            *
VERSUS                      *  SECTION L(1)
                            *
THE ST. TAMMANY PARISH      *  JUDGE FALLON
GOVERNMENT and THE STATE OF *
LOUISIANA THROUGH ITS       *  MAG. JUDGE VAN MEERVELD
LOUISIANA DEPARTMENT OF     *
ENVIRONMENTAL QUALITY       *
                            *
 **************************************************

                                          ORDER

       Considering the foregoing Motion for Expedited Consideration of its Motion to Continue

the May 27, 2020 Hearing, R. Doc. 73;

       IT IS ORDERED that the Motion be and is GRANTED. Plaintiffs' Opposition to the

Motion to Continue Hearing, if any, shall be due by Monday, May 18, 2020 and Defendant's

Reply, if any, shall be due by Wednesday, May 20, 2020.

       IT IS FURTHER ORDERED that the submission date on Defendant Louisiana

Department of Environmental Quality's Motion to Continue Hearing, R. Doc. 72, is hereby

RESET to Wednesday, May 20, 2020.



       New Orleans, Louisiana, this 14th day of May, 2020.




                                                    __________________________________
                                                     UNITED STATES DISTRICT JUDGE
